Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Launches Madsen Underground Drill Program "8 Zone First Drill Target" Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, Dec. 17 /CNW/ - Claude Resources Inc. (TSX-CRJ; AMEX-CGR) announces that it has launched its Phase 1 Underground drill program at the Madsen exploration property at Red Lake, Ontario. The initial underground drill targets include the plunge and strike extensions of the 8 Zone as well as conceptual targets associated with the 8 Zone shear system. The 20-hole Phase 1 program is anticipated to continue through to the end of the second quarter. The underground drill program, initially planned for late in the first half of 2009, was advanced as it became evident that the 8 Zone could be successfully targeted from the 10th level of the Madsen mine shaft. The 8 Zone ore lense was discovered in 1969 and mined between the 22nd and 27th levels through to mine closure in 1976. Underground mapping and historic documentation shows the 8 Zone as a series of high-grade, quartz-vein systems and silicification associated with a complexly-folded package of mafic and ultramafic lithologies. The system remains open in all directions and shows strong similarities to high grade mineralization presently being mined at Goldcorp's Red Lake Complex. The Madsen mine is permitted as an "Advanced Exploration" project. The Madsen property contains extensive infrastructure with a 500 tonne per day mill that has capacity for expansion, a permitted tailings management facility and a five compartment 4,000 foot operating shaft. Brian Skanderbeg, P.Geo. and M.Sc., Claude's Vice-President Exploration, is the Qualified Person who has reviewed and approved this news release. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company's entire asset base is located in Canada. Since 1991, Claude has produced approximately 830,000 ounces of gold from its Seabee mining operation in northeastern Saskatchewan. The Company also owns 100% of the 10,000 acre Madsen property in the prolific Red Lake gold camp of northwestern Ontario. CAUTION REGARDING FORWARD-LOOKING INFORMATION This news release contains certain forward-looking statements relating but not limited to the Company's expectations, intentions, plans and beliefs.
